                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

                                                )
RHONDA BELCHER and                              )
ELLA LOUISE JOHNSON, as
                                                )        Civil No. 6:18-cv-00246-GFVT
Administratrix of the Estate of                 )
MACKENZIE PAIGE HAYS,
                                                )
                                                )                   ORDER
       Plaintiffs,                              )
                                                )
V.                                              )
                                                )
PURDUE PHARMA L.P., et al.,
                                                )
       Defendants.
                                         *** *** *** ***

         This matter is before the Court on the Defendants’ Motion for an Extension of Time in

  which to move, answer, or otherwise respond to Plaintiff’s Complaint [R. 8] and Defendant’s

  Motion to Stay [R. 9]. On December 5, 2017, the Judicial Panel on Multidistrict litigation

  (JPML) created a Multidistrict Litigation (MDL) and ordered the transfer of more than sixty

  pending actions related to “the alleged improper marketing of and inappropriate distribution of

  various prescription opiate medications” to the United States District Court for the Northern

  District of Ohio. See In re Nat’l Prescription Opiate Litig., MDL No. 2804, R. 328, Transfer

  Order & Schedule A (J.P.M.L. Dec. 5, 2017). Now, more than 1,000 opioid-related cases similar

  to this case are pending before Judge Dan A. Polster in that MDL proceeding.

         While this case is pending before the JPML regarding its potential transfer to the MDL

  proceeding, the Defendants request an extension of time to file their motions to dismiss or

  otherwise responsive motions. The Plaintiffs consent to such an extension. [R. 8 at 1.]
        Upon review of the record of this action and the other related actions filed in the Eastern

District of Kentucky, the Court finds, additionally, that holding this case in abeyance pending the

determination of the JPML is appropriate. “The power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes in its docket with economy of time and

effort for itself, for counsel and for litigants, and the entry of such an order ordinarily rests with the sound

discretion of the District Court.” F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626–27 (6th Cir. 2014)

(quoting Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir.

1977)); see also Clinton v. Jones, 520 U.S. 681, 706 (1997) (“[T]he District Court has broad discretion to

stay proceedings as an incident to its power to control its own docket.”).

        Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

follows:

        1.       Defendants’ Motion for Extension of Time [R. 8] is GRANTED;

        2.       Defendants SHALL FILE their motions, answers, or otherwise responsive

pleadings to Plaintiff’s Complaint within thirty (30) days of the decision of the JPML regarding

transfer of this matter to the MDL proceeding;

        3.       Defendants’ Motion to Stay this Matter [R. 9] is GRANTED;

        4.       This matter is STAYED pending a determination of the JPML; and

        5.       The parties SHALL FILE a status report no later than one-hundred and eighty

(180) days from the date of entry of this order explaining any relevant developments.




                                                       2
This the 2d day of October, 2018.




                                    3
